NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   _____________

                                    No. 10-3473
                                   _____________

                              ROBERT EISENBERRY

                                          v.

             SHAW BROTHERS; SHAW BROTHERS DONKEY BALL;
              TIMOTHY SHAW, d/b/a Shaw Brothers Donkey Ball Co.;
                          KIM M. SKERPON

                                  Kim M. Skerpon,
                                     Appellant


                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                           District Court No. 08-cv-01337
                    U.S. Magistrate Judge Malachy E. Mannion
                                     ___________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  March 24, 2011

            Before: FUENTES, SMITH, and GREENBERG, Circuit Judges

                               (Filed: March 30, 2011)

                                      OPINION


SMITH, Circuit Judge

      On September 4, 2007, Robert Eisenberry fell from a hayloft in a barn and

sustained a spinal cord injury that left him a paraplegic. At the time of Eisenberry’s

                                          1
injury, Kim M. Skerpon, who owned the barn, had leased it to Timothy Shaw and Shaw

Brothers Donkey Ball Company (collectively “Shaw Brothers”). Thereafter Eisenberry

sued Skerpon and Shaw Brothers, alleging that they had been negligent and that they

were liable for his injuries. Both Skerpon and the Shaw Brothers unsuccessfully moved

for summary judgment on liability. A jury subsequently returned a verdict in favor of

Eisenberry.1 The District Court denied Skerpon’s post-trial motion pursuant to Federal

Rule of Civil Procedure 50 for judgment as a matter of law.            This timely appeal

followed.2

       Skerpon argues that the District Court erred by denying her motion for summary

judgment and her Rule 50 motion. Because the case proceeded to trial, “our review is

limited to the District Court’s denial of the . . . Rule 50 motion.” Hopp v. City of

Pittsburgh, 194 F.3d 434, 439 n.3 (3d Cir. 1999). We exercise plenary review over a

district court’s ruling on a Rule 50 motion for judgment as a matter of law. Johnson v.

Campbell, 332 F.3d 199, 204 (3d Cir. 2003). “In doing so, however, the court must draw

all reasonable inferences in favor of the nonmoving party, and it may not make credibility

determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 150 (2000).




1
  The parties consented to having United States Magistrate Judge Malachy E. Mannion
conduct all pretrial and trial proceedings as permitted by 28 U.S.C. § 636(c)(1).
2
   The District Court exercised diversity jurisdiction under 28 U.S.C. § 1332. Although
the trial was limited to the issue of liability, we have final order jurisdiction under 28
U.S.C. § 1291 because the parties stipulated to the total amount of damages prior to trial.
                                             2
       Skerpon contends that the District Court erred in denying her motion for judgment

as a matter of law because the evidence was insufficient to establish (1) that she owed a

duty to the plaintiff as an out-of-possession landlord, and (2) that a breach of this duty

caused Eisenberry’s injury. Skerpon focuses on her testimony concerning her obligations

under the lease to support her assertion that she did not owe a duty. We cannot ignore,

however, that Timothy Shaw also testified concerning his obligations under the lease and

that his testimony conflicted with Skerpon’s in several respects. After considering all of

the evidence adduced at trial, and without “mak[ing] credibility determinations or

weigh[ing] the evidence,” id., we conclude that there was sufficient evidence for a jury to

conclude that Skerpon, despite her status as an out-of-possession landlord, owed a duty to

Eisenberry. See Dinio v. Goshorn, 270 A.2d 203, 206 (Pa. 1969); Dorsey v. Cont’l

Assoc., 591 A.2d 716, 718 (Pa. Super. Ct. 1991). Furthermore, we conclude that there

was sufficient evidence for a jury to find that a breach of this duty caused Eisenberry’s

injury. Accordingly, we will affirm the judgment of the District Court.




                                            3